Order entered August 9, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00149-CV

           IN RE PAUL BROWN AND JULIE BROWN, Relators

          Original Proceeding from the 468th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 468-54315-2020

                                   ORDER
                  Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus. We also LIFT the stay of trial court proceedings issued by this

Court’s April 29, 2021 order.


                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE